Hill, J.
The plaintiff and the defendant severally leased adjoining lots from the same landlord. The dividing line between the lots was recognized by both parties. The plaintiff constructed a sawmill on his lot, approximately on the dividing line, and the defendant constructed a ship-building plant on its lot. Eor convenience in operating his mill *709the plaintiff encroached on the lot of the defendant by driving certain dolphins and piling, to be used in connection with a log conveyor. The defendant, desiring to use the whole of its lot, was about to drive certain piling on the property embraced within the encroachment, which would have excluded the plaintiff from further use thereof. To prevent such conduct on the part of the defendant the plaintiff, alleging himself to be a licensee, instituted an equitable action to enjoin the defendant. There was no contention as to the solvency of either party. At the interlocutory hearing the evidence was contradictory as to whether the defendant granted a license or permission to the plaintiff to encroach upon its lot for the purposes above indicated; and the judge revoked the restraining order previously granted and refused a temporary injunction. Meld, that there was no abuse of discretion in refusing to grant an injunction.
No. 118.
April 11, 1917.
Behearing denied April 20, 1917.
Petition for injunction. Before Judge Highsmith. Glynn superior court. January 3, 1917.
O. B. Conyers, for plaintiff.
Bennet, Twitty & Reese, for defendant.

Judgment affirmed.


All the Justices concur.